Affirmed and Opinion Filed August 31, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00085-CV

                  ANDRE W. WILLIAMS, SR., Appellant
                               V.
             CITY OF RICHARDSON, SELF INSURED, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-02050

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                           Opinion by Justice Osborne
      This is a worker’s compensation case. After the Texas Department of

Insurance, Division of Workers’ Compensation (“Department”) ruled that appellant

Andre W. Williams, Sr. “did not sustain a compensable injury on February 29,

2016,” and the Department’s Appeals Panel affirmed that ruling, Williams filed a

petition for review in the trial court. The trial court rendered judgment for appellee

City of Richardson, Williams’s employer, after a bench trial. In three issues,

Williams challenges the trial court’s judgment. We affirm.
                                   BACKGROUND

      In his operative petition, Williams alleged he “sustained a compensable injury

to the lower back” on February 29, 2016, “while performing duties with his

employer, The City of Richardson.” He contended he informed his supervisor “that

he was hurt, in pain and needed to go to his Doctor’s immediately.” He alleged that

he then informed his supervisor that “he was out on Doctor’s request to rest his lower

back and let the swelling go down.” He pleaded that he gave timely notice of his

claim to the Department within a year of his injury.

      Williams initiated his worker’s compensation claim by filing it in the

Department in 2017. His claim proceeded to a contested case hearing before a

Department administrative law judge in October 2018. The disputed issues presented

for decision were:

      1.     Did the Claimant sustain a compensable injury on February 29,
             2016? . . .

      2.     Is [the City] relieved from liability under Texas Labor Code
             Section 409.002 because of the Claimant’s failure to timely
             notify his Employer pursuant to Section 409.001?

      3.     Is [the City] relieved from liability under Texas Labor Code
             Section 409.004 because of Claimant’s failure to timely file a
             claim for compensation with the Division within one year of the
             claimed injury as required by Texas Labor Code Section
             409.003?

      After an evidentiary hearing, the Department ruled in favor of Williams on

the third issue, but concluded that “Claimant did not sustain a compensable injury

on February 29, 2016,” and that the City “is relieved from liability under Texas
                                         –2–
Labor Code Section 409.002 because of Claimant’s failure to timely notify his

Employer pursuant to Section 409.001.” The Department issued its “Decision and

Order” with these rulings on October 25, 2018 (“Original Order”). The Original

Order was signed by the Administrative Law Judge (“ALJ”) who conducted the

contested case hearing. It contained a “Discussion” section in which the ALJ noted:

      • Williams’s testimony that he “sustained a specific event work injury on
        February 29, 2016 as a result of riding as a passenger in a front loader for
        a few hours, because he could not stretch out his legs” was “inconsistent
        with a lot of the evidence, including evidence coming from Claimant
        [Williams].”

      • Williams’s medical records did not reflect that he had been injured at work
        on February 29, 2016. In particular, records from a lumbar MRI on the
        alleged date of injury showed “Bilateral leg numbness for three weeks. No
        acute injury,” and records from three visits to Dr. Gibbons for back pain in
        August and September 2016 contain Dr. Gibbons’s note that “Patient
        firmly states that his low back pain is not the product of a work-related
        injury.”

      • “Claimant’s credibility was called into question” by certain documents he
        offered as evidence containing “obvious alterations,” including his
        termination notice from the City.

      Williams sought review by the Department’s appeals panel. The appeals panel

subsequently notified Williams that the Original Order had become final. See TEX.

LAB. CODE § 410.204(c) (appeals panel decisions).

      Williams then filed a petition for judicial review of the Department’s decision

in the trial court. In his petition, Williams complained that the Original Order

contained errors. In response, the City filed a “Motion to Correct Clerical Error and

for Judgment Nunc Pro Tunc” in the Department, seeking correction of “six clerical

                                        –3–
errors”—all dates—in the Original Order.1 The City filed a copy of this motion in

the trial court. The Department signed an order granting the City’s motion on

September 5, 2019, ruling that the original Decision and Order was effective October

25, 2018—the date of the Original Order—“as herein modified.” The City filed the

Department’s “Order on Motion to Correct Clerical Errors” in the trial court on

September 9, 2019, and the case proceeded to trial before the court on October 14,

2019.

        Williams, representing himself, contended that he suffered a back injury on

February 29, 2016, from “being forced to sit in an uncomfortable position for an

extended period of time.” Jose Morino, the City’s human resources director, testified

that Williams never reported a work-related injury to the City. He explained that the

City learned of the claim after notification from the Department over a year later.

Morino testified that Williams received a poor performance review immediately

before he stopped coming to work in March 2016, and Williams’s employment was

terminated in October 2016.

        Williams and Morino were the only witnesses at trial. The relevant facts were

vigorously contested, and each party alleged the other had submitted altered medical

records and other documents to the Department or to the court.



    1
     In four places, the Original Order recited the date of the alleged injury as September 29, 2016, not
February 29, 2016. In two places, the Original Order recited a date of March 22, 2016, rather than March
2, 2016, as the date when the City advised Williams “that he needed to significantly improve his job
performance.” The City attached evidence admitted at the contested case hearing showing the correct dates.
                                                  –4–
      The trial court rendered judgment for the City on October 21, 2019. On

November 11, 2019, Williams filed a request for findings of fact and conclusions of

law. The trial court responded by letter inviting the parties to submit proposed

findings of fact and conclusions of law. Neither party responded or filed a notice of

past due findings and conclusions, and the trial court did not make any. Williams

filed a motion for new trial that the trial court denied by order of December 19, 2018.

This appeal followed.

                        ISSUES AND STANDARDS OF REVIEW

      In the trial court, Williams sought judicial review of the Department’s appeals

panel’s decision. Labor code section 410.301 governs judicial review of

administrative-level workers’ compensation decisions regarding compensability or

benefits eligibility. See TEX. LAB. CODE § 410.301; Morales v. Liberty Mut. Ins. Co.,

241 S.W.3d 514, 516 (Tex. 2007). The issues decided by the Department’s appeals

panel are tried to the court or to a jury, and the appealing party bears the burden of

proof by a preponderance of the evidence. TEX. LAB. CODE § 410.303. The records

of a contested case hearing are admissible “in accordance with the Texas Rules of

Evidence,” and trial “is limited to issues decided by the appeals panel and on which

judicial review is sought.” Id. § 410.302. “However, the fact finder does not simply

review the appeals panel decision for reasonableness, but decides the issues

independently based on a preponderance of the evidence.” Sec. Nat’l Ins. Co. v.

Farmer, 89 S.W.3d 197, 200 (Tex. App.—Fort Worth 2002, pet. denied). All issues

                                         –5–
other than compensability or benefits eligibility are reviewed under the substantial

evidence rule. TEX. LAB. CODE § 410.255(b); Sec. Nat’l Ins. Co., 89 S.W.3d at 200–

01. Under the substantial evidence rule, the trial court is concerned only with the

reasonableness of the agency’s order, not its correctness. Sec. Nat’l Ins. Co., 89

S.W.3d at 200–01.

      Williams now appeals the trial court’s judgment affirming the appeals panel’s

decision. In three issues, Williams contends the trial court erred by rendering

judgment for the City.

      In his first issue, Williams contends the trial court erred by denying his motion

for new trial. He argues that a new trial was warranted because (1) the City presented

new medical evidence at trial that Williams had insufficient time to review, (2) the

trial court “failed to address spoliation of evidence,” and (3) the trial court should

have restricted its review to the original administrative record, not the later-corrected

record. We review the denial of a motion for new trial for abuse of discretion. Dugan

v. Compass Bank, 129 S.W.3d 579, 582 (Tex. App.—Dallas 2003, no pet.). A trial

court abuses its discretion when it acts in an arbitrary or unreasonable manner,

without reference to any guiding rules or principles. Id.

      In his second issue, Williams contends the trial court erred by failing to file

findings of fact and conclusions of law after he made a timely request. As we discuss

below, Williams waived his right to complain of the trial court’s failure to file

findings. Under these circumstances, we must imply all necessary findings to

                                          –6–
support the trial court’s judgment. Shields Ltd. P’ship v. Bradberry, 526 S.W.3d 471,

480 (Tex. 2017).

      In his third issue, Williams challenges the trial court’s evidentiary rulings. The

Texas Rules of Evidence apply to the trial court’s review of the Department’s

rulings. See TEX. LAB. CODE § 410.306. We review the trial court’s rulings on

admission or exclusion of evidence for abuse of discretion. Williams v. Cty. of

Dallas, 194 S.W.3d 29, 31–32 (Tex. App.—Dallas 2006, pet. denied).

      In a subpart of his third issue, Williams argues that had the trial court

“restrict[ed] the case to the scope of compensability” under the labor code, the

evidence showed (1) he was injured on February 29, 2016, in the course and scope

of his employment, (2) his medical records supported his claim, but the City

tampered with the records, and (3) he gave adequate and timely notice to the City of

his work-related injury. We construe this complaint as a challenge to the sufficiency

of the evidence. Where, as here, there is a reporter’s record, the trial court’s implied

findings may be challenged for legal and factual sufficiency in the same manner as

challenges to express findings of fact or jury findings. Shields Ltd. P’ship, 526

S.W.3d at 480.

      In evaluating the legal sufficiency of the evidence to support a finding, we

credit favorable evidence if a reasonable factfinder could, and disregard contrary

evidence unless a reasonable factfinder could not. City of Keller v. Wilson, 168

S.W.3d 802, 827 (Tex. 2005). Evidence is legally sufficient if it is more than a

                                          –7–
“scintilla” of evidence on which a reasonable factfinder could find the fact to be true.

Crosstex N. Tex. Pipeline, L.P. v. Gardiner, 505 S.W.3d 580, 613 (Tex. 2016).

      In reviewing the factual sufficiency of the evidence, we review all the

evidence and will set aside the finding only if the evidence is so weak or if the finding

is so against the great weight and preponderance of the evidence that it is clearly

wrong and unjust. See Dow Chem. Co. v. Francis, 46 S.W.3d 237, 242 (Tex. 2001)

(per curiam); Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986) (per curiam).

      In a bench trial, the trial court is the sole judge of the credibility of the

witnesses and may believe one witness over another and resolve any conflicts or

inconsistencies in the testimony. Shaw v. County of Dallas, 251 S.W.3d 165, 169

(Tex. App.—Dallas 2008, pet. denied).

                                     DISCUSSION

1. Scope of the trial court’s review

      In all three of his issues, Williams complains that the trial court erred by

admitting and considering evidence outside the scope of the parties’ rule 11

agreement. See TEX. R. CIV. P. 11 (agreements between attorneys or parties in

pending suits). Williams contends that the trial court “erred by not restricting the

case to regard compensability under Texas Labor Code § 409.001.” He argues the

evidence he offered showed he suffered a compensable injury in the course and

scope of his employment, and in contrast, the City did not “address compensability”

but “instead, wast[ed] the majority of any proceedings time with fabricated matters”

                                          –8–
that Williams was required “to refute in order to place the proceedings[’] focus back

on course.” And he specifically complains that the trial court should not have

considered the Department’s corrected order. We disagree that the trial court’s

review exceeded the proper scope.

       The parties attempted to reach agreement regarding “the scope of what the

live issues are in this case,” as the trial court explained at a pretrial hearing. The City

initially proposed that “the scope of this lawsuit will be limited to the judicial review

of the Plaintiff’s Worker’s Compensation claim against the City of Richardson, self-

insured. We’d also like an agreement as to the admissibility of the records from the

administrative hearing.”

       Williams did not agree to this proposal. Addressing the City’s counsel, the

trial court stated, “I’m not going to make this man [Williams] agree to anything.”

The court continued, “You [the City] can certainly present everything you want to

present and I will rule accordingly.” The court summarized the discussion as

follows: “THE COURT: Here’s what we are agreeing to: Nothing. Except we’re

agreeing that the review of this Court is a review of the judicial record . . . as it stands

or as it’s argued according to the law as it would apply to this case.”

       The trial court’s statement correctly reflected the scope of the trial court’s

review under the labor code. See TEX. LAB. CODE §§ 410.301–.304. The parties

agreed to “[n]othing” that deviated from these standards, and the trial court expressly

stated its review of the Department’s rulings would be “according to the law as it

                                           –9–
would apply to this case.” As the trial court noted, Williams was not required to

agree in advance to the admissibility of any evidence, and he expressly declined to

do so. As a consequence, rulings on the relevancy and admissibility of evidence

would be made at trial and were within the trial court’s sound discretion. See

Williams, 194 S.W.3d at 31–32; see also TEX. R. EVID. 401 (evidence is relevant if

“it has any tendency to make a fact more or less probable than it would be without

the evidence” and “the fact is of consequence in determining the action”); TEX. LAB.

CODE § 410.306(a) (in judicial review of appeals panel decision, “[e]vidence shall

be adduced as in other civil trials”).

       We discuss Williams’s complaints about the trial court’s rulings on specific

evidence in our consideration of Williams’s third issue, but decide his broader

complaint about the scope of the proceedings against him.

2. Motion for new trial

       In his first issue, Williams argues the trial court erred by denying his motion

for new trial because (1) the City presented new medical evidence “just barely before

trial ending” that he had no time to review, and (2) he discovered “spoliation of

evidence” by the City during trial.2 Throughout trial, each party asserted that the

other had falsified copies of Williams’s medical and employment records to either

show or remove any notations that Williams’s injury was work-related. On the


   2
     Williams also argues that the trial court should have considered only the Original Order, not the
amended order. We consider this complaint in our discussion of Williams’s third issue.
                                                –10–
second day of trial, the City offered its Exhibit 9, a copy of Williams’s medical

records that had been produced in discovery. The City sought the records’ admission

into evidence in response to Williams’s contentions that certain of his medical

records had been altered. Williams’s only objection to Exhibit 9’s admission at trial

was that it was missing communications showing the City violated federal privacy

law by obtaining certain records from Dr. Acosta. The trial court overruled

Williams’s objection and admitted Exhibit 9 into evidence.

      In his motion for new trial, Williams argued that he objected to the records’

admission because “there was no continuing medical for his back injury, as [he] has

not seen a doctor since October 2016 for this issue.” He contended a new trial was

necessary because (1) he “was unaware of the evidence and had no notice of its

existence before it was presented in Court”; (2) the evidence “would likely cause a

different result in a new trial” because Williams “established inconsistencies in

statements and medical treatment documentation by his treating physicians at the

time,” and “[t]hese inconsistencies become pertinent in determining cause of injury

and if a compensable injury was sustained”; and (3) with admission of the records,

the scope of the trial would have been broadened so that Williams could have offered

additional evidence about his medical treatment and his employment.

      A party seeking a new trial on grounds of newly-discovered evidence must

demonstrate to the trial court that (1) admissible, relevant evidence has come to its

knowledge since the trial, (2) its failure to discover the evidence sooner was not due

                                        –11–
to lack of diligence, (3) the evidence is not cumulative or to be used for

impeachment, and (4) the evidence is so material it would probably produce a

different result if a new trial were granted. Waffle House, Inc. v. Williams, 313

S.W.3d 796, 813 (Tex. 2010); New Amsterdam Cas. Co. v. Jordan, 359 S.W.2d 864,

866 (Tex. 1962).

      Williams did not explain how his past medical records had come to his

knowledge only after the trial or how the evidence was not cumulative or to be used

for impeachment. See Waffle House, Inc., 313 S.W.3d at 813; New Amsterdam Cas.

Co., 359 S.W.2d at 866. To the contrary, his motion indicates he sought a new trial

to challenge the credibility of the City’s evidence and “establish[ ] inconsistencies.”

See Watts v. Watts, 396 S.W.3d 19, 23 (Tex. App.—San Antonio 2012, no pet.) (trial

court did not abuse its discretion by denial of motion for new trial that “asserted only

that the newly discovered evidence was material in assessing [a party’s]

credibility”); Cornelison v. Aggregate Haulers, Inc., 777 S.W.2d 542, 547 (Tex.

App.—Fort Worth 1989, writ denied) (“the alleged newly-discovered evidence

would only have gone to the impeachment of the witness who testified, and therefore

did not establish sufficient grounds for motion for new trial based on newly-

discovered evidence”). In addition, Williams’s motion for new trial did not inform

the trial court of any specific new information in Exhibit 9 that he had not already

challenged. Finally, because Williams did not submit an affidavit swearing to facts

supporting his request for a new trial, the trial court did not abuse its discretion by

                                         –12–
denying his motion on that basis. See Vodicka v. N. Am. Title Co., No. 05-13-00126-

CV, 2014 WL 348530, at *4 (Tex. App.—Dallas Jan. 30, 2014, no pet.) (mem. op.).

      Williams also contends the trial court erred by denying his motion for new

trial because the trial court “failed to address spoliation of evidence after Williams

provided concern and proof before the court.” As we have noted, however, each

party alleged the other had submitted altered records to the trial court, and the trial

court was the sole judge of the parties’ credibility on this issue. See Shaw, 251

S.W.3d at 169.

      We conclude the trial court did not abuse its discretion by denying Williams’s

motion for new trial. See Dugan, 129 S.W.3d at 582. We decide Williams’s first

issue against him.

3. Request for findings

      Williams’s second issue challenges the trial court’s failure to file findings of

fact and conclusions of law. After a bench trial, a party may request that the trial

court issue separate written findings of fact and conclusions of law. TEX. R. CIV. P.

296. The party must file its request within twenty days after the signing of the

judgment. Id. If the trial court does not file its findings of fact and conclusions of

law within twenty days after the party’s timely request, then the party must file a

“Notice of Past Due Findings of Fact and Conclusions of Law” within thirty days of

its original request. TEX. R. CIV. P. 297. Otherwise, the party waives its appellate

complaint of the trial court’s failure to file findings of fact and conclusions of law.

                                        –13–
Jimenez v. McGeary, 542 S.W.3d 810, 812 (Tex. App.—Fort Worth 2018, pet.

denied); see also Las Vegas Pecan & Cattle Co., Inc. v. Zavala Cty., 682 S.W.2d

254, 255–56 (Tex. 1984) (applying former procedural rules).

      The trial court rendered judgment on October 21, 2019. Williams timely filed

his request for findings of fact and conclusions of law on November 11, 2019. See

TEX. R. CIV. P. 296. Thus, the trial court’s findings of fact and conclusions of law

were due twenty days later, on December 1, 2019. See TEX. R. CIV. P. 297. After the

trial court did not issue them, Williams’s notice of past due findings of fact and

conclusions of law was due on December 11, 2019, thirty days after the date of his

original request. See id.

      Williams argues that his post-judgment request on November 11, 2019, served

as a notice of past due findings because before trial, he filed proposed findings. On

November 11, 2019, however, findings were not “past due,” nor did Williams

contend they were. Williams’s November 11, 2019 filing requested the court to

“state separately, in writing” and “file such findings of fact and conclusions of law

with the clerk of the said Court so that they become a part of the record of said

cause.” Although certain prematurely-filed requests may be deemed timely, see TEX.

R. CIV. P. 306c, this Court has concluded that “rule 306c does not include a

prematurely filed notice of past due findings of fact and conclusions of law.” Nisby

v. Dentsply Int’l, Inc., No. 05-14-00814-CV, 2015 WL 2196627, at *2 (Tex. App.—

Dallas May 11, 2015, no pet.) (mem. op.). We explained, “[i]f a notice of past due

                                        –14–
findings were allowed to be prematurely filed, it would defeat the purpose of

reminding the trial court that it has been requested to file findings and has not done

so by the time prescribed by the rules of procedure.” Id.; see also Burley v. Burley,

No. 02-16-00119-CV, 2017 WL 4542854, at *2 (Tex. App.—Fort Worth Oct. 12,

2017, no pet.) (mem. op.) (collecting cases for same proposition).

       Because Williams did not file a notice of past due findings and conclusions,

he has waived error as to the absence of findings of fact and conclusions of law. See

TEX. R. CIV. P. 297; S.L. v. S.L., No. 02-19-00017-CV, 2020 WL 4360448, at *6

(Tex. App.—Fort Worth July 30, 2020, no pet.) (mem. op.); Bank of Am., N.A. v.

Groff, No. 14-19-00726-CV, 2021 WL 98559, at *2 (Tex. App.—Houston [14th

Dist.] Jan. 12, 2021, no pet.) (mem. op.).We decide Williams’s second issue against

him.

4. Admission of evidence

       In his third issue, Williams contends the trial court erred by admitting the

Department’s corrected opinion and order into evidence. He also complains the trial

court erred by admitting evidence regarding Williams’s job performance and

evidence regarding a “fabricated police report.” We conclude the trial court did not

abuse its discretion in these evidentiary rulings.

       First, as we have explained, the corrected opinion and order changed two

incorrect dates in six places in the “Discussion” section of the Original Order. In

four places, the date of injury was incorrectly stated as “September 29, 2016,” and

                                         –15–
in two places, the date of a performance review was stated as “March 22, 2016”

rather than “March 2, 2016.” The “Findings of Fact” section, however, contained the

correct date of the alleged injury, February 29, 2016. Conclusion of Law number

three, “Claimant did not sustain a compensable injury on February 29, 2016,” also

contained the correct date. February 29, 2016, was the dispositive date for purposes

of Williams’s claim. Further, the record reflects that the correct dates were supported

by evidence admitted in the original record before the hearings examiner. Equally

important, the trial court was not bound by the Original Order, was aware of the

errors, and could make its own credibility determination accordingly. See Tex. Dep’t

of Ins., Workers’ Comp. Div. v. De Los Santos, 446 S.W.3d 800, 806 (Tex. App.—

San Antonio 2014, no pet.) (“When a court is the trier of fact, it is to consider the

decision of the Divison’s Appeals Panel. . . . However, the court is not required to

accord the Division’s decision any particular weight.”) (citing TEX. LAB. CODE

§ 410.304(b)). For these reasons, we conclude that the trial court did not abuse its

discretion by admitting the Department’s “Order on Motion to Correct Clerical

Errors” into evidence. See Williams, 194 S.W.3d at 31–32.

      Next, we conclude the trial court did not err in its rulings regarding evidence

of Williams’s job performance. In fact, in the second record excerpt quoted in

Williams’s brief, the trial court sustained his objections to this testimony after

confirming that Williams was “not making any claims for retaliation in [his]

dismissal.” In the first excerpt, the trial court overruled Williams’s objection to

                                        –16–
testimony about his request for a GPS rather than memorizing his route. In response

to Williams’s objection, the City explained the evidence supported its contention

that Williams filed his worker’s compensation claim only after he had been

terminated for issues relating to his job performance. We conclude it was within the

trial court’s discretion to admit the evidence. See Williams, 194 S.W.3d at 32 (court

of appeals will uphold trial court’s ruling on admission of evidence “if there is any

legitimate basis for the ruling”).

      Last, we conclude the trial court did not err by any rulings relating to the

allegedly “fabricated police report” offered by the City and a corresponding video

offered by Williams. At the outset of trial, the trial court admitted the entire

administrative record into evidence. The police report was part of that record, so the

court overruled Williams’s objection to it. The trial court also permitted Williams to

cross-examine Moreno on the subject and to play the corresponding video for the

court. Although Williams complains that the trial court “showed a lack of interest[ ]”

in the video, he does not explain how the trial court’s rulings were an abuse of

discretion. See Williams, 194 S.W.3d at 31–32. We decide the portion of Williams’s

third issue challenging the trial court’s evidentiary rulings against him.

5.    Sufficiency of the evidence

      In a subpart of his third issue, Williams argues that he met his burden to prove

he was injured in the course and scope of his employment on February 29, 2016,

citing evidence that (1) he was examined by a physician on that date, (2) he received

                                         –17–
an MRI and X-rays of his lower back area, inconsistent with the City’s contention

that he visited the doctor for hypertension on that date, (3) the City tampered with

his medical records, and (4) his employment was a “substantial factor” in, and

therefore a producing cause of, his injury, supported by medical records showing he

reported “sitting in a tight seat at work,” (5) the City attempted to mislead the court

by offering photos showing a different type of truck than the one in which he was

injured, (6) he timely gave sufficient notice of his injury to his direct supervisor, and

(7) the City fabricated evidence of problems with his job performance.

      The City, however, also offered evidence relevant to each of these

contentions. Morino testified that Williams told him his injury was not work-related;

Williams’s supervisor denied that Williams notified him that he had been injured at

work on February 29, 2016; Williams had continuing back problems from an earlier

injury; Williams altered his medical records; Williams’s true reason for not returning

to work arose from problems with his job performance, not his injury; and the City

did not receive information from either Williams or any other source that Williams

had suffered a work-related injury on February 29, 2016, until May 2017, when the

Department notified the City that Williams had submitted a claim for compensation

to the Department.

      The trial court heard all of the evidence from Williams and from the City and

was the sole judge of its credibility. See Shaw, 251 S.W.3d at 169. “When there is

conflicting evidence, it is the province of the factfinder to resolve such conflicts.”

                                         –18–
Yazdani-Beioky v. Sharifan, 550 S.W.3d 808, 821 (Tex. App.—Houston [14th Dist.]

2018, pet. denied) (citing City of Keller, 168 S.W.3d at 820). After reviewing all the

evidence, we conclude (1) there is more than a scintilla of evidence supporting the

trial court’s implied findings, and (2) the trial court’s implied findings are not so

against the great weight and preponderance of the evidence as to be clearly wrong

or unjust. See Crosstex N. Tex. Pipeline, L.P., 505 S.W.3d at 613; Dow Chem. Co.

46 S.W.3d at 242; Cain, 709 S.W.2d at 176.

      We decide the remainder of Williams’s third issue against him.

                                   CONCLUSION

      The trial court’s judgment is affirmed.




                                           /Leslie Osborne//
200085f.p05                                LESLIE OSBORNE
                                           JUSTICE




                                        –19–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

ANDRE W. WILLIAMS, SR.,                        On Appeal from the 192nd Judicial
Appellant                                      District Court, Dallas County, Texas
                                               Trial Court Cause No. DC-19-02050.
No. 05-20-00085-CV           V.                Opinion delivered by Justice
                                               Osborne. Justices Pedersen, III and
CITY OF RICHARDSON, SELF                       Nowell participating.
INSURED, Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

       It is ORDERED that appellee City of Richardson, Self Insured recover its
costs of this appeal from appellant Andre W. Williams, Sr.


Judgment entered this 31st day of August, 2021.




                                        –20–